254 S.W.3d 908 (2008)
Alice STITH, Appellant
v.
COMMERCE BANK, N.A., Respondent.
No. ED 90442.
Missouri Court of Appeals, Eastern District, Division Five.
June 10, 2008.
*909 Ronald Borgmann, St. Louis, MO, for appellant.
Timothy Englemeyer, Chesterfield, MO, for respondent.
Before PATRICIA L. COHEN, C.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Prior report: 2007 WL 5086343.

ORDER
Alice Stith ("Plaintiff), appeals from an order and judgment of the Circuit Court of St. Louis County granting Commerce Bank N.A.'s ("Defendant") motion to dismiss for failure to state a claim for which relief can be granted. We find no error and affirm.
Plaintiff claims two points on appeal. First, Plaintiff claims that the trial court erred in dismissing her petition because her petition stated a claim for negligence against Defendant for negligently disbursing funds and for failing to provide a safe and secure environment in which to conduct banking. Second, Plaintiff claims the trial court erred in dismissing her petition because she stated a claim for negligence against Defendant for failing to ascertain why Plaintiff was accompanied by two men and why she was withdrawing large amounts of cash from her account in violation of federal banking regulations.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).